           Case 1:18-cv-00800-LY Document 51 Filed 01/13/20 Page 1 of 13




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

    RICHARD MEYER,                                      §
                           Plaintiff,                   §
    v.                                                  §
                                                        §       No. 1:18-CV-0800-LY
    MARK WAID,                                          §
                           Defendant.                   §

                            REPORT AND RECOMMENDATION OF
                          THE UNITED STATES MAGISTRATE JUDGE

TO THE HONORABLE LEE YEAKEL
UNITED STATES DISTRICT JUDGE:

         Before the court are Defendant’s Motion to Dismiss for Lack of Personal Jurisdiction (Dkt.

#43) and related briefing.1 After reviewing the pleadings, relevant case law, and the entire case

file, the undersigned issues the following Report and Recommendation to the District Court.

I.       BACKGROUND

         The dispute before the court mirrors the dispute in Defendant’s previous Motion to

Dismiss. Dkt. #10. On June 10, 2019, the undersigned filed a Report and Recommendation on

Defendant’s first Motion to Dismiss for Lack of Personal Jurisdiction. Id. Subsequently, the

District Court granted Plaintiff leave to file his First Amended Complaint, Dkt. #28, mooting the

undersigned’s Report and Recommendation. Plaintiff filed his First Amended Complaint largely

seeking to remedy the pleading deficiencies identified by the undersigned, but added only limited

additional allegations to his Original Complaint. Compare Dkt. # 1, with Dkt. #40. Defendant

subsequently filed his second Motion to Dismiss for Lack of Personal Jurisdiction, which is now


1
 The Motion to Dismiss was referred to the undersigned for a report and recommendation pursuant to 28 U.S.C. §
636(b), Rule 72 of the Federal Rules of Civil Procedure, and Rule 1 of Appendix C of the Local Rules of the United
States District Court for the Western District of Texas.



                                                        1
          Case 1:18-cv-00800-LY Document 51 Filed 01/13/20 Page 2 of 13




before the court. See Dkt. #43. Given the arguments are largely the same, the undersigned repeats

part of its analysis from its previous Report and Recommendation.

       Plaintiff Richard Meyer brings suit against Defendant Mark Waid for tortious interference

with contract and defamation, seeking actual, special, and exemplary damages in excess of

$75,000. Dkt. #40. Meyer is a citizen of Texas, and Waid is a citizen of California; thus, this court

has subject matter jurisdiction over these claims pursuant to 28 U.S.C. § 1332.

       According to the First Amended Complaint, Meyer is a comic book enthusiast who created

a YouTube channel to review comic books in April 2017. Id. at ¶¶ 8-9. The channel is called

“Diversity & Comics,” and its intention is to provide “comparisons of the superhero comics

produced by Marvel and DC Comics in the 1980’s and 1990’s to the comic books that were being

produced today.” Id. at ¶ 9. Meyer describes newer comic books as “politicized” and observes that

his “aggressive criticism” of newer comic books “was specific and often biting, sarcastic, and

hyperbolic,” noting that at times “his attempts at sardonic humor fell flat.” Id. at ¶¶ 13, 10. His

views “gathered a very vocal group of detractors, including Waid,” who has his own substantial

online following. Id. at ¶ 11. Meyer alleges that “Waid has described Meyer as a serial harasser of

women and minorities, and claimed that [Meyer] promotes hate and intolerance.” Id. at ¶ 13. He

further alleges that “[t]hese statements were intended to discredit Meyer and detract from his vocal

calls for fundamental change within the comic book industry.” Id.

       In April 2018, responding to criticisms that “he had only complaints about the emerging

low quality product and had no solutions or appreciation for the difficulty of creating quality

work,” Meyer announced that he was publishing his own comic book, “JAWBREAKERS-Lost

Souls.” Id. at ¶¶ 14–15. Meyer began talks with a San Antonio-based publisher, Antarctic Press,

to publish and distribute the book. Id. By May 9, 2018, following a crowd-funding campaign to



                                                 2
          Case 1:18-cv-00800-LY Document 51 Filed 01/13/20 Page 3 of 13




finance the book, Meyer alleges that he and Antarctic Press had agreed on the terms for publishing

JAWBREAKERS and that Antarctic Press had “agreed conceptually to publish future comic books

written by Meyer.” Id. at ¶ 16. Meyer alleges that the very same day, “rumors and leak chat

transcripts suggested that certain retailers aligned with Waid and his followers had agreed not to

carry Meyer’s book and to boycott Antarctic Press because of the misinformation being spread

about Meyer and his views.” Id. at ¶ 17. But according to Meyer, Antarctic Press was unfazed and

later than evening announced on Twitter: “[i]t’s official! We’re publishing JAWBREAKERS in

September.” Id.

       Following this announcement, Meyer alleges that Waid tweeted about Antarctic Press’s

interest and called an owner of Antarctic Press. Id. at 18-19. He alleges that Waid convinced the

owner that “Antarctic Press should repudiate its contract with Meyer.” Id. at ¶ 19. Meyer alleges

Antarctic Press “caved to Waid’s pressure” and issued a statement that it would not release

JAWBREAKERS. Id. Then, “Waid deactivated all of his theretofore quite active social network

accounts without explanation.” Meyer alleges that he was “blackballed” by Waid and as a result,

his “only option was to self-publish” at “significant expense” and with “significant delay.” Id. at

¶ 20. The First Amended Complaint also alleges that “Waid has described the events of May 11 in

interviews and on comic convention panels,” suggesting that Meyer was “directing his followers

to harass or threaten the stores and their employees.” Id. at ¶ 22, ¶ 22 n.1.

       In light of the above allegations, Meyer brings tortious interference with a contract and

defamation claims against Waid. Id. at ¶¶ 23-26. Specifically, Meyer argues that Waid tortiously

interfered with the contract that Meyer had with Antarctic Press for the publication of

JAWBREAKERS and other comic books. Id. at ¶ 23. Furthermore, Meyer contends Waid defamed

him by intentionally publishing false statements of fact about him to “his followers and the general



                                                  3
            Case 1:18-cv-00800-LY Document 51 Filed 01/13/20 Page 4 of 13




public,” including “falsely stating that Meyer published the first and last names of comic book

store employees to encourage his followers to harass and threaten them, as well as characterizing

Meyer as a racist, serial harasser of minorities, and as affiliated with white supremacists.” Id. at ¶

24.

       This Motion to Dismiss for Lack of Personal Jurisdiction was filed on August 7, 2019,

following jurisdictional discovery, previous briefing, and a previous report and recommendation

written on the same dispute. Meyer’s Response was filed on August 21, 2019, and Waid’s Reply

on August 28, 2019. The briefing by both sides contains significant argument as to the merits of

Meyer’s claims; however, the undersigned’s analysis focuses on the relevant jurisdictional

allegations and evidence.

II.    PERSONAL JURISDICTION

       A.      Applicable Law

       When the court rules on personal jurisdiction without conducting an evidentiary hearing,

the plaintiff bears the burden of establishing only a prima facie case of personal jurisdiction.

Sangha v. Navig8 ShipManagement Private Ltd., 882 F.3d 96, 101 (5th Cir. 2018); Trois v. Apple

Tree Auction Ctr., Inc., 882 F.3d 485, 488 (5th Cir. 2018); Cent. Freight Lines Inc. v. APA

Transport Corp., 322 F.3d 376, 380 (5th Cir. 2003). “The district court is not obligated to consult

only the assertions in the plaintiff’s complaint in determining whether a prima facie case for

jurisdiction has been made. Rather, the district court may consider the contents of the record at the

time of the motion . . . .” Sangha, 882 F.3d at 101. The court shall accept as true the non-conclusory

uncontroverted allegations of the party seeking to assert jurisdiction “and resolve all factual

conflicts in favor of the party seeking to invoke the court's jurisdiction.” Cent. Freight Lines Inc.,

322 F.3d at 380. “Although jurisdictional allegations must be accepted as true, such acceptance



                                                  4
          Case 1:18-cv-00800-LY Document 51 Filed 01/13/20 Page 5 of 13




does not automatically mean that a prima facie case for [personal] jurisdiction has been presented.”

Sangha, 882 F.3d at 101

       Specific jurisdiction is a claim-specific inquiry. See Helicopteros Nacionales de Colombia,

S.A. v. Hall, 466 U.S. 408, 414 n.8 (1984). It focuses on the relationship among the defendant, the

forum, and the litigation. Walden v. Fiore, 571 U.S. 277, 284 (2014); Trois, 882 F.3d at 492 (noting

the correct relationship to focus on is between “the defendant[] and the forum”). Texas’s long-arm

statute extends to the limits of federal due process, which permits the exercise of personal

jurisdiction over a non-resident defendant where (1) the defendant has minimum contacts with the

forum state, i.e., whether it purposely directed its activities toward the forum state or purposefully

availed itself of the privileges of conducting activities there; (2) the plaintiff’s cause of action

arises out of or results from the defendant’s forum-related contacts; and (3) the exercise of personal

jurisdiction is fair and reasonable. Monkton Ins. Servs. v. Ritter, 768 F.3d 429, 433 (5th Cir. 2014)

(citing Seiferth v. Helicopteros Atuneros, Inc., 472 F.3d 266, 271 (5th Cir. 2006)). The touchstone

of the court’s inquiry is “whether the defendant’s conduct shows that it reasonably anticipates

being haled into” a Texas court. McFadin v. Gerber, 587 F.3d 753, 759 (5th Cir. 2009). “A forum

State’s exercise of jurisdiction over an out-of-state intentional tortfeasor must be based on

intentional conduct by the defendant that creates the necessary contacts with the forum.” Trois,

882 F.3d at 490 (quoting Walden v. Fiore, 571 U.S. at 284).

       A defendant bears the burden to show that exercise of specific jurisdiction would not be

fair and reasonable once minimum contacts have been shown by the plaintiff, and such a finding

is rare. McFadin, 587 F.3d at 759–60. The court examines five factors in this inquiry: (1) the

burden on the non-resident defendant, (2) the forum state’s interests, (3) the plaintiff’s interest in

securing relief, (4) the interest of the interstate judicial system in the efficient administration of



                                                  5
               Case 1:18-cv-00800-LY Document 51 Filed 01/13/20 Page 6 of 13




justice, and (5) the shared interest of the several states in furthering fundamental social policies.

Id.

          B.      Analysis

          With the benefit of jurisdictional discovery, Meyer alleges and provides evidence of two

straightforward contacts by Waid with Texas: (1) Waid initiated a phone call to Texas business

Antarctic Press in San Antonio via a Texas landline, solicited a return phone call, and then

encouraged Antarctic Press to breach the contract, Dkt. #44 at ¶¶ 1, 15-17; and (2) Waid traveled

to Texas and publicly defamed Meyer (a Texas resident) at a Houston comic book convention, id.

at ¶ 1, 11.

                     1.     Tortious Interference with a Contract

          A tortious interference with an existing contract claim exists when a defendant causes a

third party to breach their contract with the plaintiff. El Paso Healthcare Sys., Ltd. v. Murphy, 518

S.W.3d 412, 421-22 (Tex. 2017). Here, Meyer – a Texas resident – alleges that Waid tortiously

caused Antarctic Press – a Texas company – to breach its contract with him. To support this

theory, Meyer alleges (and the parties appear to agree) that Waid called Antarctic Press’s office in

San Antonio and spoke with an office manager for the company. Compare Dkt. #44 at ¶ 5, with

Dkt. #43 at 13-14. When the owner returned his phone call later that afternoon, they spoke at

length, discussing Meyer’s book for twenty-seven minutes. Dkt. #23-1 at 10. Waid responds that

he was previously unaware that Meyer was a resident of Texas, did not know at the time he made

the phone call that Antarctic Press was a Texas company,2 and did not know that the landline

number he called was a San Antonio, Texas number. He argues that Meyer “neither shows nor




      2
     This fact is disputed and at this stage the court must resolve factual conflicts in favor of the party seeking to
invoke the court's jurisdiction. See Cent. Freight Lines Inc., 322 F.3d at 380.

                                                            6
          Case 1:18-cv-00800-LY Document 51 Filed 01/13/20 Page 7 of 13




even pleads Waid knew that Plaintiff resided in Texas or that he would suffer the brunt of any

harm there, thus conclusively defeating jurisdiction as to each of his claims.” Dkt. #46.

       This court has specific personal jurisdiction over Meyer’s tortious interference claim.

“When a nonresident defendant commits a tort within the state . . . that tortious conduct amounts

to sufficient minimum contacts with the state by the defendant to constitutionally permit courts

within the state . . . to exercise personal adjudicative jurisdiction.” Moncrief Oil Int'l, Inc. v. OAO

Gazprom, 481 F.3d 309, 314 (5th Cir. 2007) (quoting Guidry v. United States Tobacco Co., Inc.,

188 F.3d 619, 628 (5th Cir. 1999)). “When the actual content of communications with a forum

gives rise to intentional tort causes of action, this alone constitutes purposeful availment. The

defendant is purposefully availing himself of ‘the privilege of causing a consequence’ in Texas.”

Wien Air Alaska, Inc. v. Brandt, 195 F.3d 208, 213 (5th Cir. 1999) (emphasis added) (quoting

Serras v. First Tennessee Bank Nat’l Ass'n, 875 F.2d 1212 (6th Cir. 1989)).

       Providing additional guidance, the Fifth Circuit in Trois v. Apple Tree Auction Ctr. recently

reiterated that a single phone communication may be enough to establish personal jurisdiction in

an intentional-tort claim when a non-resident defendant places a phone call to the forum state and

makes false statements over the phone to a forum resident. Trois, 882 F.3d at 491 (collecting

cases); see also Brown v. Flowers Indus., Inc., 688 F.2d 328, 332-34 (5th Cir. 1982) (holding one

defamatory phone call initiated by the defendant was sufficient to establish personal jurisdiction).

Although the defendant in Trois did not initiate the phone call, the court held “he was the key

negotiating party who made representations regarding his business in a call to Texas. It is that

intentional conduct on the part of [the defendant] that led to this litigation.” Trois, 882 F.3d at 491.

Noting “[t]he defendant[] should have reasonably anticipated being haled into Texas court as a

result of reaching out to Texas via phone in order to . . . make specific representations,” the court



                                                   7
          Case 1:18-cv-00800-LY Document 51 Filed 01/13/20 Page 8 of 13




held the defendant had “requisite minimum contacts with Texas” to satisfy federal due-process

requirements and establish specific personal jurisdiction. Id. Here, resolving factual conflicts in

favor of Meyer, Meyer’s tortious interference claim arises from the content of communications

Waid made to a Texas business in Texas relating to a contract between the Texas company and a

Texas citizen. By calling a Texas company and making intentional communications that form the

basis of this litigation, Waid has the requisite minimum contacts with Texas to satisfy due-process

requirements and lead a reasonable person to anticipate being haled into a Texas court.

        Waid cites a number of cases to support his argument that while Trois is binding precedent,

the “effects” test of Calder requires that “the defendant knew that the plaintiff would suffer the

brunt of the harm caused by the tortious conduct in the forum, and [the plaintiff must] point to

specific activity indicating that the defendant expressly aimed [his] tortious conduct at the forum.”

Dkt. #43 at 11; Revell v. Lidov, 317 F.3d 467, 475 n.63 (5th Cir. 2002) (quoting IMO Indus. Inc.

v. Kiekert AG, 115 F.3d 254, 266 (3d Cir. 1998)). However, Calder’s “effects” test is but one way

to establish minimum contacts and is not the proper test for determining Waid’s minimum contacts

and purposeful availment in this suit.

        “Calder’s ‘effects’ test ‘is not a substitute for a nonresident’s minimum contacts that

demonstrate purposeful availment of the benefits of the forum state.’” Panda Brandywine Corp.

v. Potomac Elec. Power Co., 253 F.3d 865, 869 (5th Cir. 2001) (quoting Allred v. Moore &

Peterson, 117 F.3d 278, 286 (5th Cir. 1997)). Rather, “[t]he key to Calder is that the effects of an

alleged intentional tort are to be assessed as part of the analysis of the defendant's relevant contacts

with the forum.” Id. (emphasis added). Thus, Calder’s effects test is just one way to show that a

defendant has sufficient minimum contacts to “purposefully avail[] itself of the privilege of

conducting activities within the forum State.” Id. As the Fifth Circuit has made plain, “[w]hen the



                                                   8
            Case 1:18-cv-00800-LY Document 51 Filed 01/13/20 Page 9 of 13




actual content of communications with a forum gives rise to intentional tort causes of action, this

alone constitutes purposeful availment.” Wien Air Alaska, Inc., 195 F.3d at 213 (emphasis added)

(finding the tortious nature of the intentional tort constitutes purposeful availment). Thus, Meyer

has shown sufficient minimum contacts and purposeful availment without satisfying the

requirements of Calder’s effects test.3

         Furthermore, Waid has not shown that the assertion of jurisdiction over him would be

unfair. A defendant bears the burden to show that exercise of specific jurisdiction would not be

fair and reasonable once minimum contacts have been shown, and such a finding is rare. McFadin,

587 F.3d at 759–60. Again, the court examines five factors in this inquiry: (1) the burden on the

non-resident defendant, (2) the forum state's interests, (3) the plaintiff’s interest in securing relief,

(4) the interest of the interstate judicial system in the efficient administration of justice, and (5) the

shared interest of the several states in furthering fundamental social policies. Id. While it would

burden Waid, a California resident, to litigate this matter in Texas, this factor cannot be dispositive.

Here, Meyer alleges that Waid tortuously interfered in a contract between a Texas resident and a

Texas company by calling the Texas company in Texas. Because of that, Texas has a great interest

in this case. Waid has pointed to no other persuasive consideration that renders personal

jurisdiction unfair or unreasonable.

         For the foregoing reasons, the Motion should be DENIED as to Meyer’s tortious

interference claim.




     3
       It is not lost on the undersigned that under Waid’s view, a defendant who commits an intentional tort via
telephonic communication merely needs to claim he did not know where the plaintiff resided at the time of the
communication to avoid being haled into federal court for lack of personal jurisdiction. Such a test would be an affront
to the minimum contacts and purposeful availment requirements and could not stand.

                                                           9
          Case 1:18-cv-00800-LY Document 51 Filed 01/13/20 Page 10 of 13




                   2.     Defamation

        This court previously recommended dismissals of Meyer’s defamation claim for lack of

personal jurisdiction because, as previously pleaded, Meyer did not allege his defamation claim

arose out of contacts with Texas.4 Dkt. #26 at 8-9. Upon being granted leave to amend, however,

Meyer’s First Amended Complaint now alleges that Waid defamed Meyer in statements made both

during a comic convention in Houston, Texas, and to “his followers” on social media.5 Dkt. #40

at ¶¶ 22, 24. Because defamatory “statements [made] at different times and for different audiences

. . . represent completely different torts because they are different publications,” this court must

determine whether personal jurisdiction exists as to each alleged defamatory statement. Deaver v.

Desai, 483 S.W.3d 668, 676 (Tex. App.—Houston [14th Dist.] 2015, no pet.); see Seiferth, 472

F.3d at 274 (“A plaintiff bringing multiple claims that arise out of different forum contacts of the

defendant must establish specific jurisdiction for each claim.”).

                          i.       Social Media Defamation Claim

        Under the same rationale articulated in the undersigned’s previous report and

recommendation, Dkt. #26, the court lacks personal jurisdiction over Waid for Meyer’s social

media defamation claim. Meyer does not allege the social media statements were directed at, made

in, or had any contacts with Texas. See Clemens v. McNamee, 615 F.3d 374, 380 (5th Cir. 2010)

(citing Calder v. Jones, 465 U.S. 783 (1984), and finding the district court did not err in dismissing

for lack of personal jurisdiction where the allegedly defamatory statements were not made in Texas

or directed to residents of Texas). Rather, Meyer asks this court to “exercise pendent jurisdiction”

over the social media defamation claim. However, the Fifth Circuit has found that:


     4
       Meyer previously only pleaded that Waid defamed him “[t]hrough his various social media accounts.” Dkt. #1
at ¶ 24. He had not alleged Waid defamed him during the Houston comic convention. See id.
     5
       Both parties appear to agree that by stating “his followers,” Meyer was pleading that the defamatory remarks
were also made on social media platforms. See Dkt. #44 at ¶ 24; see also Dkt. #43 at 17-18.

                                                        10
           Case 1:18-cv-00800-LY Document 51 Filed 01/13/20 Page 11 of 13




         Permitting the legitimate exercise of specific jurisdiction over one claim to justify
         the exercise of specific jurisdiction over a different claim that does not arise out of
         or relate to the defendant's forum contacts would violate the Due Process Clause.
         Thus, if a plaintiff's claims relate to different forum contacts of the defendant,
         specific jurisdiction must be established for each claim.

Seiferth, 472 F.3d at 275. Thus, “there is no such thing as supplemental specific personal

jurisdiction; if separate claims are pled, specific personal jurisdiction must independently exist for

each claim and the existence of personal jurisdiction for one claim will not provide the basis for

another claim.” Id. (quoting 5B CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL

PRACTICE AND PROCEDURE: CIVIL 3d § 1351, at 299 n.30 (2004)); see Carmona v. Leo Ship Mgmt.,

Inc., 924 F.3d 190, 197 (5th Cir. 2019). Therefore, the court does not have personal jurisdiction

over Waid for Meyer’s social media defamation claim, and the undersigned recommends Waid’s

Motion be GRANTED as it relates to this claim.6

                            ii.      Houston Comic Convention Defamation Claim

         Meyer also pleads that Waid defamed him by making defamatory statements during a panel

of comic book creators in Houston, Texas. Dkt. #40 at ¶ 22. Waid argues the court lacks personal

jurisdiction over this claim because “Waid undisputedly did not know [Meyer] resided in Texas,”

an alleged requirement under Calder’s effects test. Dkt. #43 at 16-17.7 In response, Meyer argues

that knowledge of the plaintiff’s citizenship is not required for a court to find specific personal

jurisdiction. Dkt. #44 at ¶¶ 21-22.

         As noted in more detail above, Calder’s effects test is but one way to establish sufficient

minimum contacts and purposeful availment. As the Fifth Circuit recently affirmed, “in most


    6
      Meyer does not argue for personal jurisdiction on this claim under Calder’s “effects” test and has therefore
waived this argument.
    7
      Meyer disputes this fact in his Motion. See Dkt. #44 at ¶ 21 (“Waid’s jurisdictional objections to Meyer’s
defamatory claims focus on Waid’s feigned ignorance of the fact that Meyer was a Texas resident when Waid defamed
Meyer.”). As stated above, at this stage of the proceedings the court must resolve factual conflicts in favor of the party
seeking to invoke the court's jurisdiction. See Cent. Freight Lines Inc., 322 F.3d at 380.


                                                           11
         Case 1:18-cv-00800-LY Document 51 Filed 01/13/20 Page 12 of 13




cases, the defendant’s commission of a tort while physically present in a state will readily confer

specific jurisdiction.” Carmona, 924 F.3d at 194, 194 n.6 (noting “we are aware of no examples .

. . in which a court lacked jurisdiction under those circumstances”). This is because “‘where the

defendant deliberately has engaged in significant activities within a State, . . . he manifestly has

availed himself of the privilege of conducting business there.’” Id. (quoting Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 475-76 (1985)). “Because [the defendant] ‘voluntarily entered [the] state

and invoked the protections of its laws,’ personal jurisdiction extend[s] to ‘any tortious acts

committed while there.’” Id. (quoting Elkhart Eng'g Corp. v. Dornier Werke, 343 F.2d 861, 867

(5th Cir. 1965)). Here, Meyer alleges Waid defamed him while in Houston, Texas. Accordingly,

Meyer has alleged a prima facie case of personal jurisdiction.

       Waid argues that even if jurisdiction is appropriate for a claim based on the Houston

statements, the court should decline to exercise jurisdiction under the “fair and reasonable” factors.

Dkt. #43 at 18. The court disagrees. The state of Texas clearly has a substantial interest in

defamation cases where the statements were made about a Texas citizen at a Texas event in front

of Texas residents. Accordingly, traditional notions of fair play and substantial justice are not

offended by this court’s exercise of personal jurisdiction over Waid. Waid’s Motion should be

DENIED as it relates to Meyer’s defamation claim based on Waid’s statements made in Houston.

III.   RECOMMENDATION

       For the reasons given above, the undersigned RECOMMENDS that Defendant’s Motion

to Dismiss (Dkt. #43) be GRANTED in part and DENIED in part. Specifically, the Motion

should be GRANTED as to Plaintiff’s defamation claim based on Defendant’s social media posts

and DENIED as to Plaintiff’s defamation claim based on statements made during the Houston

convention and as to Plaintiff’s tortious interference claim.



                                                 12
         Case 1:18-cv-00800-LY Document 51 Filed 01/13/20 Page 13 of 13




       The referral of this matter to the Magistrate Judge should now be canceled.

IV.    OBJECTIONS

       The parties may file objections to this Report and Recommendation. A party filing

objections must specifically identify those findings or recommendations to which objections are

being made. The District Court need not consider frivolous, conclusive, or general objections. See

Battles v. United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987).

       A party’s failure to file written objections to the proposed findings and recommendations

contained in this Report within fourteen (14) days after the party is served with a copy of the

Report shall bar that party from de novo review by the District Court of the proposed findings and

recommendations in the Report and, except upon grounds of plain error, shall bar the party from

appellate review of unobjected-to proposed factual findings and legal conclusions accepted by the

District Court. See 28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140, 150-53 (1985);

Douglass v. United Services Automobile Ass’n, 79 F.3d 1415 (5th Cir. 1996) (en banc).




        SIGNED January 13, 2020.
                                                    _______________________________
                                                    MARK LANE
                                                    UNITED STATES MAGISTRATE JUDGE




                                               13
